DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 2/24/2022 have been entered.  in the amendment, the specification has been amended.  Claims 1-5, 7, and 8 have been amended. 
The objections to the specification have been withdrawn. 
The objections to claims 1-3 and 5 have been withdrawn. 
The rejections of claims 1-5 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 13, filed 2/24/2022, with respect to the rejections of claims 1-5, 7, and 8 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-5, 7, and 8 under 35 U.S.C. 112(a) have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a wave source direction estimation apparatus comprising: a plurality of input signal acquirers configured to acquire signals generated at a wave source, as input signals; a cross-correlation function calculator configured to calculate cross-correlation functions based on the acquired input signals; an envelope function extractor configured to extract envelope functions based on the calculated cross-correlation functions; a combined envelope function calculator configured to calculate a combined envelope function by combining the extracted envelope functions; and an estimated direction information generator configured to generate estimated direction information about the wave source based on the calculated combined envelope function. 
Independent claim 7 recites a wave source direction estimation method comprising: acquiring signals generated at a wave source, as input signals; calculating cross-correlation functions based on the acquired input signals; extracting envelope functions based on the calculated cross-correlation functions; calculating a combined envelope function by combining the extracted envelope functions; and generating estimated direction information about the wave source based on the calculated combined envelope function. 
Independent claim 8 recites a non-transitory computer-readable storage medium configured to store a program, wherein, if executed, the program causes a computer to execute operations comprising: acquiring signals generated at a wave source, as input signals; calculating cross-correlation functions based on the acquired input signals; extracting envelope functions based on the calculated cross-correlation functions; calculating a combined envelope function by combining the extracted envelope functions; and generating estimated direction information about the wave source based on the calculated combined envelope function. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 8 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Tanaka (JPH11-304906), teaches 
In a method, sound signals received by a plurality of microphones are processed so as to estimate the position of a sound source. In the method, the cross-correlation function of the received sound signals is first computed regarding a set of all the microphones. Then, regarding the cross-correlation function, a time difference which gives the maximum value of the cross-correlation function between a reference microphone and another microphone is found. The time difference is used as a preliminary estimated time difference. A time difference which makes the power of a delay sum maximum regarding all the microphones is searched near the preliminary estimated time difference. The time difference is used as an estimated time difference. Lastly, the position of the sound source is computed on the basis of the estimated time difference (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 7, and as recited in combination in independent claim 8. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645